DREIER, P.J.A.D.
(concurring).
I fully concur with Judge Keefe’s exposition of the current law as it relates to the claim actually made in this casé. Plaintiffs asserted a common law claim for the municipality’s failure to remove ice and snow. This case was not presented as one of Tort Claims Act liability under N.J.S.A. 59:4-1 et seq.
*307The Supreme Court in Rochinsky v. State, Dep’t of Transp., 110 N.J. 399, 415 n. 7, 541 A.2d 1029 (1988), as cited by Judge Keefe, stated that it did not there consider the outer limits of Miehl v. Darpino, 53 N.J. 49, 247 A.2d 878 (1968). However, if allegations “may suggest culpable conduct, unrelated to snow removal activity, consisting of a palpably unreasonable failure to warn of a dangerous condition, that cause of action could be maintained notwithstanding the Miehl immunity.” Rochinsky, supra, 110 N.J. at 415 n. 7, 541 A.2d 1029. The Court in Rochinsky further discussed other possible liability in that snow-removal case, such as for the failure to provide emergency signals under N.J.S.A. 59:4-4. Id. at 415, 541 A.2d 1029.
Here, plaintiff, akin to an invitee on private property, has been injured, and the municipality, but for the common law rule discussed by Judge Keefe, would be held to the standard of any private property owner, with the additional safeguards provided by the Tort Claims Act, and particularly N.J.S.A. 59:4-2, relating to the dangerous conditions of public property. The municipality had undertaken to remove snow from the finite areas of the walkways at the municipal building, and to my mind, the common law immunity for a dangerous condition created by such snow-removal might be sufficiently anachronistic to require re-examination.
Municipalities carry much the same insurance as private parties. Also, the Tort Claims Act recognizes liability for other dangerous conditions of municipal property, subject to the stringent limitations of that Act. See N.J.S.A 59:4-2. I see no reason why liability, subject to the statutory standards of notice and proof of the condition, should logically be withheld in a ease such as the one before us. Why should the municipality be liable for a pothole in the sidewalk, but not for an ice patch? In both cases an innocent plaintiff might be injured, and a municipality would be protected by liability insurance. The area was not a public street or parking lot requiring plowing, but was a shovelled walkway that only required the spreading of a few handfuls of sand.
If the common law liability of the Housing Authority could be declared in Bligen v. Jersey City Housing Auth., 131 N.J. 124, 619 A.2d 575 (1993), to be akin to that of a private owner of apartment *308units, I see no undue burden on municipalities for liability to be imposed in a case such as the one before us. I suggest, therefore, that the Supreme Court might review the existing law, perhaps to declare that sidewalk ice or snow hazards be treated as any other dangerous condition under the Tort Claims Act.
I recognize that where the Supreme Court has spoken, we must defer and await the re-examination of the problem. I therefore concur in both the statement of the law and the result reached in Judge Keefe’s opinion.